DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assessment component that …” in claim 1, “identification component that …” in claim 1, and “training component that …” in claim 5.

   • The claim limitation “assessment component that …” in claim 1 is sufficiently described in [0042]. 
   • The claim limitation “identification component that …” in claim 1 is sufficiently described in [0043].
   • The claim limitation “training component that …” in claim 5 is not sufficiently described in specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites training component that that performs a training pass using a target data set from the target machine learning task on the pre-trained neural network model. The specification in [0055] merely recites the function and does not identify any specific structure of how to perform a training pass. Therefore, claims 1 are rejected under 112(a) lack of written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 9-11, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Zehan et al. (US 2017/0347110 A1, hereinafter Wang 1) in view of Ammar et al. ("An Automated Measure of MDP Similarity for Transfer in Reinforcement Learning", July 2014, hereinafter Ammar).

Regarding claim 1, Wang 1 teaches: A system, comprising: a memory that stores computer executable components; and a processor that executes the computer ([0110] e.g., "Visual data is often encoded prior to transmission across a network, or storage in a memory" [0430] e.g., "In this embodiment, original video data 70 is transmitted to an off-site computing system wherein one or more of the processes outlined in this specification take place. A different section of video data may be processed in parallel on the off-site computing system." Examiner notes that a computing system has at least a processor to process data.), wherein the computer executable components comprise:  	an identification component that identifies a pre-trained neural network model associated with the source data set based on the similarity metric to perform the target ([0220] "In some embodiments, extracted standardised features are used to produce a value or series of values based on a metric from the input data. In these embodiments, the metric can then be used to select the pre-trained model from the library which is most appropriate for the input data, as each model in the library has associated metric values based on the input data from which the models were respectively trained, the selection based on the similarity between the metrics associated with the input data and each of the pre-trained models."). 
	Wang 1 does not explicitly teach: an assessment component that assesses a similarity metric between a source data set and a sample data set from a target machine learning task.
	However, Ammar teaches: an assessment component that assesses a similarity metric between a source data set and a sample data set from a target machine learning task ([p. 31, Introduction, par. 3, and Fig. 1] e.g., "Transfer learning agents must be able to automatically identify source tasks that are most most [sic] similar to and helpful for learning a target task. In RL, where tasks are represented by Markov decision processes (MDPs), agents could use an MDP similarity measure to assess the relatedness of each potential source task to the given target." [p. 31, Introduction, par. 4] e.g., "this approach does not require a model of the MDP, but can estimate this metric from samples gathered through an agent’s interaction with the environment.").


    PNG
    media_image1.png
    446
    507
    media_image1.png
    Greyscale


Wang 1 and Ammar are analogous art because they are directed to neural network. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang 1 to (Ammar [Abstract] e.g., "Transfer learning can improve the reinforcement learning of a new task by allowing the agent to reuse knowledge acquired from other source tasks.").

Regarding claim 6, Wang 1 in view of Ammar teaches: The system of claim 1. 
Wang 1 further teaches: wherein the identification component identifies the pre-trained neural network model from a library of pre-existing models ([0220] e.g., "In these embodiments, the metric can then be used to select the pre-trained model from the library which is most appropriate for the input data, as each model in the library has associated metric values based on the input data from which the models were respectively trained, the selection based on the similarity between the metrics associated with the input data and each of the pre-trained models.").  

Regarding claim 9, Wang 1 in view of Ammar teaches: The system of claim 1. 
Wang 1 further teaches: wherein the assessment component assesses the similarity metric in a cloud computing environment ([0199] e.g., "In some embodiments off-site, or ‘cloud computing’, systems allow for the performance of computerised tasks on a server not necessarily local to the site of the recording or reconstruction of a section of visual data.").  

Regarding claim 10, Wang 1 in view of Ammar teaches: The system of claim 1. 
Wang 1 further teaches: wherein the identification component further applies a data processing technique to the pre-trained neural network model, and wherein the data processing technique is selected from a group consisting of data normalization, data rotation, and data scaling ([0339] e.g., " the transmission of the down-sampled visual; and an image enhancement process to upscale from the down-sampled visual data to a higher-resolution visual data, using a combination of the received down-sampled visual data and a convolutional neural network selected from a library, the convolutional neural network able to use super resolution techniques to increase the resolution of the received down-sampled visual data").

Regarding claim 11, a computer-implemented method of claim 1, and is similarly analyzed.

Regarding claim 15, the computer-implemented method of claim 6, and is similarly analyzed.

Regarding claim 17, a computer program product that facilitates using a pre-trained neural network model to enhance performance of a target machine learning task, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor ([0320] "Aspects and/or embodiments include a computer program product comprising software code to effect the method and/or apparatus of other aspects and/or embodiments herein described." [0254] e.g., "Providing a plurality of pre-trained sets of parameters or models in some embodiments allows the training of a machine learning process to be accelerated." [0110] e.g., "Visual data is often encoded prior to transmission across a network, or storage in a memory" [0430] e.g., "In this embodiment, original video data 70 is transmitted to an off-site computing system wherein one or more of the processes outlined in this specification take place. A different section of video data may be processed in parallel on the off-site computing system." Examiner notes that a computing system has at least a processor to process data.) to: claim 1, and is similarly analyzed.

Regarding claim 19, the computer program product of claim 6, and is similarly analyzed.

Claim(s) 2-4, 12-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 in view of Ammar, and further in view of Akahori et al. (US 2005/0125368 A1, hereinafter Akahori).

Regarding claim 2, Wang 1 in view of Ammar teaches: The system of claim 1. 
Wang 1 in view of Ammar does not explicitly teaches: wherein the assessment component uses a feature extractor and a statistical aggregation technique to create a first vector representation of the source data set and a second vector representation of the sample data set, and wherein the assessment component assesses the similarity 
However, Akahori teaches: wherein the assessment component uses a feature extractor and a statistical aggregation technique to create a first vector representation of the source data set and a second vector representation of the sample data set, and wherein the assessment component assesses the similarity metric using a distance computation technique regarding the first vector representation and the second vector representation ([0015] "Moreover, in the present invention, "the similarity" means an indicator of a degree of similarity between feature vectors. For example, a Euclidean distance or an inner product between two feature vectors in a feature vector space can be used." [0139] "Next, in Step S132, the feature vector extracting part 46 extracts a feature vector from one of the block images specified in Step S130. Here, the extracted feature vector is a vector which has, as components, feature quantities of the same sorts as the components of the sample feature vectors learned to derive the self-organizing map used for the meaning determination, in other words, ten feature quantities including inter-pixel average values and standard deviations of three component values of the block image expressed by the YCC color system as well as inter-pixel average values and standard deviations of respective absolute values of component values of a vertical edge image and a horizontal edge image which are derived from the block image.").  
Wang 1, Ammar, and Akahori are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art (Akahori [0036] e.g., "Thus, it is possible to gradually improve accuracy of meaning determination in accordance with characteristics of the target image or the image region, which is an actual target for the meaning determination.").

Regarding claim 3, Wang 1 in view of Ammar and Akahori teaches: The system of claim 2. 
Wang 1 in view of Ammar does not explicitly teaches: wherein the distance computation technique is selected from a group consisting of Kullback-Leibler divergence, Euclidean distance, cosine similarity, Manhattan distance, Minkowski distance, Jenson Shannon distance, chi-square distance, and Jaccard similarity.
However, Akahori teaches: wherein the distance computation technique is selected from a group consisting of Kullback-Leibler divergence, Euclidean distance, cosine similarity, Manhattan distance, Minkowski distance, Jenson Shannon distance, chi-square distance, and Jaccard similarity ([0015] "Moreover, in the present invention, "the similarity" means an indicator of a degree of similarity between feature vectors. For example, a Euclidean distance or an inner product between two feature vectors in a feature vector space can be used.").  
(Akahori [0036] e.g., "Thus, it is possible to gradually improve accuracy of meaning determination in accordance with characteristics of the target image or the image region, which is an actual target for the meaning determination.").

Regarding claim 4, Wang 1 in view of Ammar and Akahori teaches: The system of claim 2. 
Wang 1 in view of Ammar does not explicitly teaches: wherein the statistical aggregation technique is selected from a group consisting of a mean average, a code book, a standard deviation, and a median average.
However, Akahori teaches: wherein the statistical aggregation technique is selected from a group consisting of a mean average, a code book, a standard deviation, and a median average ([0139] "Next, in Step S132, the feature vector extracting part 46 extracts a feature vector from one of the block images specified in Step S130. Here, the extracted feature vector is a vector which has, as components, feature quantities of the same sorts as the components of the sample feature vectors learned to derive the self-organizing map used for the meaning determination, in other words, ten feature quantities including inter-pixel average values and standard deviations of three component values of the block image expressed by the YCC color system as well as inter-pixel average values and standard deviations of respective absolute values of component values of a vertical edge image and a horizontal edge image which are derived from the block image.").  
Wang 1, Ammar, and Akahori are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang 1 in view of Ammar to incorporate the method of the similarity measure of Akahori. The motivation/suggestion for doing this would be for the purpose of improving accuracy of meaning determination in accordance with characteristics of the target image or the image region. (Akahori [0036] e.g., "Thus, it is possible to gradually improve accuracy of meaning determination in accordance with characteristics of the target image or the image region, which is an actual target for the meaning determination.").

Regarding claim 12, the computer-implemented method of claim 2, and is similarly analyzed.

Regarding claim 13, the computer-implemented method of claim 3, and is similarly analyzed.

Regarding claim 18, the computer program product of claim 2, and is similarly analyzed.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 in view of Ammar, and further in view of Wang, Xiaogang et al. (US 2018/0341872 A1, hereinafter Wang 2).
	
Regarding claim 5, Wang 1 in view of Ammar teaches: The system of claim 1. 
Wang 1 in view of Ammar does not explicitly teaches: further comprising: a training component that performs a training pass using a target data set from the target machine learning task on the pre-trained neural network model.
However, Wang 2 teaches: further comprising: a training component that performs a training pass using a target data set from the target machine learning task on the pre-trained neural network model ([0009] "In one embodiment of the present application, the training comprises: feeding a first training sample forward through the pre-trained CNN and the adaptive CNN to generate a first output image, wherein the first training sample is obtained according to a first frame of the target video; comparing the generated first output image with a first ground truth derived from the first frame to obtain a plurality of first training errors for the adaptive convolution kernels, respectively;" [0010] "In one embodiment of the present application, the optimizing comprises: feeding the second training sample forward through the pre-trained CNN and the adaptive CNN to generate a second output image, wherein the second training sample is obtained according to a second frame of the target video").    
Wang 1, Ammar, and Wang 2 are analogous art because they are directed to neural network. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang 1 to incorporate the transfer learning method by first pre-training a deep CNN on a source task with a large scale training data set and then fine-tuning the learned feature on the target task of Wang 2. The motivation/suggestion for doing this would be for the purpose to output a plurality of second feature maps with improved adaptability. (Wang 2 [Abstract] e.g., "convolving each of the sub-feature maps with one of a plurality of adaptive convolution kernels, respectively, to output a plurality of second feature maps with improved adaptability; training, frame by frame, the adaptive convolution kernels.").

Regarding claim 14, the computer-implemented method of claim 5, and is similarly analyzed.

Claim(s) 7-8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 in view of Ammar, and further in view of Liu et al. (US 2019/0050890 A1, hereinafter Liu).
	
Regarding claim 7, Wang 1 in view of Ammar teaches: The system of claim 1. 

	However, Ammar teaches: wherein the assessment component assesses the similarity metric between the plurality of source data sets and the sample data set ([p. 31, Introduction, par. 3, and Fig. 1] e.g., "Transfer learning agents must be able to automatically identify source tasks that are most most [sic] similar to and helpful for learning a target task. In RL, where tasks are represented by Markov decision processes (MDPs), agents could use an MDP similarity measure to assess the relatedness of each potential source task to the given target." [p. 31, Introduction, par. 4] e.g., "this approach does not require a model of the MDP, but can estimate this metric from samples gathered through an agent’s interaction with the environment.").
Wang 1 and Ammar are analogous art because they are directed to neural network. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang 1 to incorporate the method of the similarity measure of Ammar. The motivation/suggestion for doing this would be for the purpose of improving the reinforcement learning of a new task by allowing the agent to reuse knowledge acquired from other source tasks. (Ammar [Abstract] e.g., "Transfer learning can improve the reinforcement learning of a new task by allowing the agent to reuse knowledge acquired from other source tasks.").
Wang 1 in view of Ammar does not explicitly teaches: wherein the source data set is comprised within a plurality of source data sets, 

However, Lin teaches: wherein the source data set is comprised within a plurality of source data sets ([0019] e.g., “The system mentioned about may further include a descriptor relationship learning module, configured to train and generate a descriptor semantic model based on a plurality of datasets”),
wherein the identification component further generates the pre-trained neural network model using the source data set and a second source data set from the plurality of source data sets ([0084] "Specifically, the descriptor relationship learning module 12 uses the plurality of datasets 3 collected by the data collection module 11 for pre-training then generates the descriptor semantic model 120." [0085] "In an exemplary embodiment, the descriptor relationship learning module 12 uses deep learning/artificial intelligence").  
Wang 1, Ammar, and Liu are analogous art because they are directed to neural network. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang 1 to incorporate the method of generating a pre-trained model of Liu. The motivation/suggestion for doing this would be for the purpose of allowing the prediction result to be more accurate. (Liu [0118] e.g., "when the AR prediction module 18 of the present disclosure is predicting the predicted AR values for each ADC, it responds effectively to the individual audience behavior in order to allow the prediction result to be more accurate; consequently, the objective of providing personalized advertisement can be achieved.").

Regarding claim 8, Wang 1 in view of Ammar and Lin teaches: The system of claim 7. 
Wang 1 further teaches: wherein the source data set is associated with a vision-based model ([0308] "It should also be noted that visual data, in some embodiments, may comprise image and/or video data.").
Wang 1 in view of Ammar does not explicitly teach: the second source data set is associated with a knowledge-based model.
However, Lin teaches: the second source data set is associated with a knowledge-based model ([0057] e.g., "The data collection module 11 is connected to the internet. A plurality of dataset 3 is collected by accessing any public data via the internet. Specifically, dataset 3 may be general data such as encyclopedia, text book, or data updated as time revolves such as Wikipedia, internet news or comments (e.g. video comments on YouTube or text comments on Facebook), etc.").  
Wang 1, Ammar, and Liu are analogous art because they are directed to neural network. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang 1 to incorporate the method of generating a pre-trained model of Liu. The motivation/suggestion for doing this would be for the purpose of allowing the prediction result to be more accurate. (Liu [0118] e.g., "when the AR prediction module 18 of the present disclosure is predicting the predicted AR values for each ADC, it responds effectively to the individual audience behavior in order to allow the prediction result to be more accurate; consequently, the objective of providing personalized advertisement can be achieved.").

Regarding claim 16, the computer-implemented method of claim 7, and is similarly analyzed.

Regarding claim 20, the computer program product of claim 7, and is similarly analyzed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Hagiwara et al. (US 2019/0034407 A1): teaches calculation step of calculating similarity between the annotated sample of the source language and the sample of the target language, and a second generation step of generating a named-entity recognition model of the target language based on the annotated named-entity recognition model of the source language and the similarity.
Oliveira Pinheiro et al. (US 2019/0325299 A1): teaches the cross domain issue using a similarity based classifier convolutional neural network. The similarity between the features of the input image and features of the various prototype representations is scored and the prototype representation whose features are 
Van Leuven et al. (US 2018/0242017 A1): teaches a trained hierarchical algorithm developed for input encoding parameter data based on the selected most similar pre-trained algorithm. The selection of the similar pre-trained algorithm(s) can be made based metrics associated with the pre-trained models when compared and/or applied to the input data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/JAEYONG J PARK/Examiner, Art Unit 2126


/BABOUCARR FAAL/Primary Examiner, Art Unit 2184